Title: To James Madison from John Mason, 26 August 1805
From: Mason, John
To: Madison, James


          
            Dear Sir
            Geo Town 26 Augt 1805
          
          On the 15th. Inst your note for $500 endorsed by me became due in the Bank of Columbia. As I was not provided with a note of yours to offer for renewal I obtained leave to discount my own note in lieu thereof for 20 Days, to give time to receive yours.
          I now take the liberty to enclose one in due form, which be pleased sign and return me so as to be here by the 4th of Septr: the day, on which, it must go into Bank.
          Permit me Sir to offer my respects to Mrs Madison & my best wishes for her speedy restoration to perfect health. With great Respect & Esteem I have the honour to be Sir your very obt Sert
          
            J. Mason
          
        